OPINION   # M-655   HAS BEEN   WITHDRAWN.
                                     26   , 1970

Honorable Alex       Tandy           Opinion NO. M-655
County    Attorney
Parker County                        RE:    Whether certain proposed
Weatherford, Texas           76086          traffic control signs
                                            violate Art.    6701(d),
                                            Sec. 36(a), Vernon's
Dear Mr. Tandy:                             Civil Statutes.

     You have requested the opinion of this office as to
the applicability of Article 67016, Section 36(a)* to the
proposed erection of certain signs depicting a silhouette
of a child bouncing a ball and bearing a cautionary legend
such as - "SLOW, Children" - or - "Children's Area" - and
additionally bearing at the bottom thereof the name of a
commercial sponsor. You have further indicated that such
signs will otherwise conform to national highway standards
and will be placed near public streets and roads pursuant
to regulatory authority of either the appropriate city
council or commissioners court.

         Article 6701d, Section 36 reads as follows:

         36 "(a) No person shall place, maintain, or
            display upon or in view of any highway any
            unauthorized sign, signal, marking, or device
            which purports to be or is an imitation of
            or resembles an official traffic-control
            device or railroad sign or signal, or which
            attempts to direct the movement of traffic,
            or which hides from view or interferes with
            the effectiveness of any official traffic-
            control device or any railroad sign or signal,
            and no person shall place or maintain nor
            shall any public authority permit upon any
            highway any traffic sign or signal bearing
            thereon any commercial advertising. This
            shall not be deemed to prohibit the erection         ~-,
            upon private property adjacent to highways


      l All references to Articles are to Vernon's Civil
 Statutes.
                                     -3137-
1   ‘,                                                         .      \...   . .            ..   *.
                               . .               .    “‘;F,,~:,~-,.                .,   .
                *--                                         .
                                                                                                      *




         Honorable     Alex   Tandy, Page 2, (M-655      )


                      of signs giving useful directional informa-
                      tion and of a type that cannot be mistaken
                      for official signs.

                      "(b) Every such prohibited sign, signal,
                      or marking is hereby declared to be a public
                      nuisance and the authority having juris-
                      diction over the highway is hereby
                      empowered to remove the same or cause
                      it to be removed without notice.”
              Article 6674a, in its relevant portion, defines "highway"
         as follows:

                      "The term 'highway' . . . shall include
                      any public road or thoroughfare or section
                      thereof . . ."
              Article 6701d, Section 18(a) defines official Traffic-
         Control Devices as follows:
                      "~11 signs, signals, markings, and devices
                      not inconsistent with this Act placed or
                      erected by authority of a public body or
                      official having jurisdiction, for the pur-
                      pose of regulating, warning, or guiding
                      traffic." (emphasis added).

               Although a search of "Texas Manual on Uniform Traffic
          Control Devices for Streets and Highways" Volume 1 (Signs,
          Markings, Barricades) published officially by the Texas High-
          way Department, Division of Maintenance Operations,   Austin,
          Texas, does not reveal either of the described signs to be
          an authorized traffic control device, the only purpose we
          can conceive for the erection and maintenance of the type
          sign under consideration is for "regulating, warning, or
          guiding traffic n (emphasis added). Hence we hold that same
          is a traffic control device as defined in Article   6701d,
          Section 18(a), supra.
               Since the first portion of Section 36(a), supra, states,
          inter alia, "No person shall place, maintain, or display upon
          or in view of any highway any unauthorized sign . . . which
          attempts to direct the movement of traffic . . '", it is our
          opinion that the firm offering the described signs cannot
          install said signs except insofar as it may draw authority
          from the public body having jurisdiction over such highway.

                                             -3138-
Honorable      Alex Tandy,   Page 3,   (M- 655    1


          And since
               the second portion  of Section   36(a),  supra,
states,      inter
              alia, I. . . nor shall  any public    authority
permit upon any highway any traffic sign . . . bearing
thereon any commercial advertising.', it is our opinion
that neither a city council nor a commissioners court can
authorize same. In this connection your attention is called
to Article 6701d, Section 26, which reads:
             "The provisions of this Act shall be appli-
             cable and uniform throughout this state and
             in all political subdivisions and municipal-
             ities therein and no local authority shall
             enact or enforce any ordinance, rule, or
             regulation in conflict with the provisions
             of this Act unless expressly authorized
             herein. . . .II

Our research reveals no authorization for derogation from
Article 6701d, Section 36(a) by local authorities.
                        SUMMARY

             Neither traffic   control warning signs, nor
          signs imitating or   resembling traffic control
          signs, and bearing   commercial advertising, may
          be erected upon or   in view of public streets,
          roads or highways.

                                  Very,Zuly      yours,




                             &i%AWFQ#D   C. MARTIN
                                Attorney General of Texas
                                       i

Prepared by Howard M. Fender
Assistant Attorney General

APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman



                                       -3139-
Honorable Alex Tandy,       Page 4,   (M- 655   )



Monroe Clayton
Ray McGregor
Gordon Casr
Marvin Sante11

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant Attorney General




                        .




                                      -3140-